Case 1:17-cv-05538-RLM Document 33-1 Filed 06/05/19 Page 1 of 3 PageID #: 134
                            HANG & ASSOCIATES, PLLC
                                     ATTORNEYS AT LAW
                                   13620 38th Avenue, Suite 10G
                                    Flushing, New York 11354
                                       Tel: (718) 353-8588
                                       Fax: (718) 353-6288
                                    FED. I.D. NO. XX-XXXXXXX
                                                                                     February 4, 2019
                                                                                      Invoice #: 0001
Li Da Sun

For professional Services rendered through the period ending February 4, 2019:

000648-00001
General
 9/14/17  J. Hang       Meeting with client re filing of lawsuit; draft,       2.0
                        finalize, and file complaint in U.S. District Court,
                        Eastern District via ECF; serve complaint to
                        Defendants.
 9/17/17    J. Hang     Prepare draft complaint                                3.8
 9/20/17    J. Hang     Revise, finalize and file complaint.                   1.5
 9/29/17    L. Zhu      Conducted damage calculation                           3.0
 2/26/18    L. Zhu      Draft and send initial disclsoure                      0.6
 2/28/18    L. Zhu      Attend intial conference (travel time included)        3.0
 3/21/18    K. Liu      Draft and serve Plaintiff’s first set of               3.5
                        interrogatories and first set of request for
                        production of documents
 4/6/18     K. Liu      Communicate with opposign counsel re joint status      1.0
                        letter; draft and file joint status report.
 5/7/18     K. Liu      Draft first motion to compel discovery responses       1.8
 8/13/18    K. Liu      Communicate with defendant’s counsel; Draft and        1.2
                        fileconsent motion for extension of time to
                        complete discovery
 11/19/18   K. Liu      Draft ex-parte mediation statement                     1.1
 11/21/18   X. Liu      Attend mediation                                       4.0
 1/17/19    K. Liu      Draft settlement agremeent; negotiate specific         3.8
                        provisions in the agreement.
 1/28/19    K. Liu      Draft motion for judicial approval                     3.0
 2/4/19     X. Liu      Cheeks hearing before Judge Mann                       0.5

ATTRONEY/PARALEGAL SUMMARY

 Timekeeper           Hours Worked      Billed Per Hour       Bill Amount
 J. Hang              7.3               350                   $2,555
 K. Liu               15.4              325                   $5,005
 L. Zhu               6.6               275                   $1,815
 X. Liu               4.5               275                   $1,237.50
 Total                33.8                                    $10,612.50
Case 1:17-cv-05538-RLM Document 33-1 Filed 06/05/19 Page 2 of 3 PageID #: 135
                          HANG & ASSOCIATES, PLLC
                                   ATTORNEYS AT LAW
                                 13620 38th Avenue, Suite 10G
                                  Flushing, New York 11354
                                     Tel: (718) 353-8588
                                     Fax: (718) 353-6288
                                  FED. I.D. NO. XX-XXXXXXX
                                                                February 4, 2019
                                                                 Invoice #: 0003
Li Da Sun
                                    CONFIDENTIAL

Filing fees, process service and mediator expense: $950.00

Filing Fee: $400.00

Medaition Fee: $550.00
Case 1:17-cv-05538-RLM Document 33-1 Filed 06/05/19 Page 3 of 3 PageID #: 136
